Exhibit 10.3

Execution Version

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

JOINDER AGREEMENT

JOINDER AGREEMENT dated as of April 5, 2013 (as amended, modified or
supplemented from time to time, this “Agreement”) among Bank of America, N.A.,
as administrative agent for the Term Credit Agreement (as defined below), (the
“Term Credit Agreement Administrative Agent”), U.S. Bank National Association,
as collateral agent for the Term Credit Agreement (the “Term Credit Agreement
Collateral Agent”, and collectively with the Term Credit Agreement
Administrative Agent, the “New Intercreditor Parties”), U.S. Bank National
Association, as collateral agent under the Indenture (in such capacity, the
“Notes Collateral Agent” and collectively with its capacity as Term Credit
Agreement Collateral Agent, the “Collateral Agent”), U.S. Bank National
Association, as trustee under the Indenture (in such capacity, the “Trustee”),
Apria Healthcare Group Inc., a Delaware corporation (the “Company”) and the
other Loan Parties signatory hereto. Defined terms used but not otherwise
defined herein shall have the meanings assigned to them in the Intercreditor
Agreement (defined below).

RECITALS

WHEREAS, the Company entered into that certain Senior Secured Bridge Credit
Agreement, dated as of October 28, 2008 (as amended, restated, supplemented or
modified from time to time and including any one or more agreements or
indentures extending the maturity of, refinancing or otherwise restructuring all
or any portion of the obligations of the Company under such Senior Secured
Bridge Credit Agreement or any successor agreement, agreements, indenture or
indentures, as the case may be, the “Bridge Credit Agreement”) among the Company
and the other Loan Parties, the Bridge Loan Agent and the other lenders (the
“Bridge Lenders”) and agents from time to time parties thereto, pursuant to
which the Company borrowed bridge loans (the “Bridge Loans”);

WHEREAS, the Company has issued (x) the 11.25% Senior Secured Notes due 2014
(Series A-1) (together with any Exchange Notes (as defined in the Indenture)
with respect thereto, the “Series A-1 Senior Secured Notes”) pursuant to an
Indenture, dated as of May 27, 2009 (as amended, restated, supplemented or
modified from time to time and including any one or more indentures or
agreements extending the maturity of, refinancing or otherwise restructuring all
or any portion of the obligations of the Company under such Indenture or any
successor indenture, indentures, agreement or agreements, as the case may be,
the “Indenture”) among the Company, the Subsidiary Guarantors, the Trustee and
the other agents from time to time party thereto and (y) the 12.375% Senior
Secured Notes due 2014 (Series A-2) (together with any Exchange Notes with
respect thereto, the “Series A-2 Senior Secured Notes” and, together with the
Series A-1 Senior Secured Notes, the “Senior Secured Notes”) pursuant to a
supplement to the Indenture dated as of August 13, 2009;

WHEREAS, the obligations of the Company under and in respect of the Bridge Loans
and the Senior Secured Notes were, are and/or will be, as the case may be, (and
in respect of certain other Finance Obligations may be) guaranteed by certain
material direct and indirect wholly-owned domestic subsidiaries of the Company
(the “Subsidiary Guarantors”). The Company, Sky Acquisition LLC and the
Subsidiary Guarantors are herein referred to individually as a “Loan Party” and,
collectively, as the “Loan Parties.” The obligations of the Company and the
other Loan Parties in respect of the Bridge Loans and the Senior Secured Notes
and, as the case may be, the other Finance Obligations were, are, will be and/or
may be, as the case may be, secured by a security interest in the Collateral;



--------------------------------------------------------------------------------

WHEREAS, the Company has also entered into that certain Intercreditor and
Collateral Agency Agreement, dated as of May 27, 2009 (as amended, restated,
supplemented or modified from time to time, the “Intercreditor Agreement”),
among the Company, Banc of America Bridge LLC, as Administrative Agent for the
Bridge Lenders under the Bridge Credit Agreement, Bank of America, N.A., as
collateral agent, and U.S. Bank National Association, as Trustee for the
Noteholders under the Indenture;

WHEREAS, on August 13, 2009, all Loans under the Bridge Credit Agreement were
repaid in full, and accordingly Banc of America Bridge LLC, as Administrative
Agent for the Bridge Lenders ceased to be a party to the Intercreditor Agreement
and pursuant to Section 6.11 of the Intercreditor Agreement, U.S. Bank National
Association automatically succeeded to all rights and obligations of Bank of
America, N.A. as Collateral Agent under the Intercreditor Agreement and the
Collateral Documents, as evidenced by the Successor Collateral Agent’s
Certificate and Confirmation dated August 13, 2009 signed by U.S. Bank National
Association, Bank of America N.A. and the Company;

WHEREAS, without providing any commitments to any Loan Party as to the funding
of future indebtedness, the Indenture permits the Company and other Loan Parties
from time to time to incur certain indebtedness, including refinancing all or
part of the Senior Secured Notes;

WHEREAS, the Company has entered into that certain credit agreement (as amended,
restated, supplemented or modified from time to time and including any one or
more indentures or agreements extending the maturity of, refinancing or
otherwise restructuring all or a portion of the obligations of the Company
thereunder or any successor indenture, indentures, agreement or agreements, as
the case may be, the “Term Credit Agreement”), dated as of the date hereof,
among the Company as borrower, the New Intercreditor Parties, the guarantors
party thereto and the lenders from time to time party thereto (the “Term
Lenders”) and it is intended that the obligations of the Company and the loans
made thereunder (the “Term Loans”) will be guaranteed by the Subsidiary
Guarantors and secured in favor of the Term Credit Agreement Collateral Agent
for the ratable benefit of the Term Lenders;

WHEREAS, the Company intends to use the proceeds of the Term Loans to redeem all
of the Series A-1 Senior Secured Notes and a portion of the Series A-2 Senior
Secured Notes existing on the date hereof and pay all applicable premiums and
accrued and unpaid interest thereon (the “Refinancing”); and

WHEREAS, Section 7.03(d) of the Intercreditor Agreement requires that, upon the
Loan Parties’ entering into any additional indenture or agreement constituting
the “Indenture” pursuant to the definition thereof, a trustee or an agent under
such indenture or agreement shall become a party to the Intercreditor Agreement
pursuant to a Joinder Agreement;

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
New Intercreditor Parties, the Trustee, the Notes Collateral Agent, the Company
and the Loan Parties signatory hereto hereby agree as follows:

Section 1. Designation. The parties hereto acknowledge and agree that (a) the
Term Credit Agreement represents a refinancing of the existing Indenture with
respect to the Series A-1 Senior Secured Notes and accordingly constitutes, and
is hereby designated as, an “Indenture” for all purposes under the Intercreditor
Agreement, and (b) from the date hereof, each reference in the Intercreditor
Agreement to (i) the “Indenture”, as appropriate and mutatis mutandis, shall be
deemed to include a reference to the Term Credit Agreement, (ii) the “Series A-1
Senior Secured Notes” shall be deemed to be a

 

2



--------------------------------------------------------------------------------

reference to the Term Loans, (iii) “Noteholders” shall be deemed to include a
reference to the Term Lenders, (iv) “Trustee” shall be deemed to include a
reference to the Term Credit Agreement Administrative Agent, in its capacity as
administrative agent for the Term Lenders and (v) the Term Lenders’
representative for the purpose of delivering notices and instructions to the
Collateral Agent shall be the Term Credit Agreement Administrative Agent.

Section 2. Joinder. In accordance with Section 7.03(d) of the Intercreditor
Agreement, the New Intercreditor Parties agree, for the enforceable benefit of
the Collateral Agent, the Swap Creditors, each Additional Secured Debt
Representative and the Trustee, that: (i) all Finance Obligations (including for
the avoidance of doubt all obligations under the Term Credit Agreement) shall be
and are secured equally and ratably by all Liens and all Collateral at any time
granted by the Loan Parties to secure any Finance Obligations; (ii) all such
Liens shall be enforceable by the Collateral Agent for all holders of Finance
Obligations (including for the avoidance of doubt all obligations under the Term
Credit Agreement) equally and ratably (subject to Section 4.05 of the
Intercreditor Agreement); (iii) such New Intercreditor Parties on behalf of the
Term Lenders consent to and will be bound by the provisions of the Intercreditor
Agreement including those relating to the order of application of proceeds from
enforcement of the Collateral Agent’s Liens upon the Collateral; (iv) such New
Intercreditor Parties consent to and directs the Collateral Agent to perform its
obligations under the Intercreditor Agreement and (v) such New Intercreditor
Parties are authorized by the Term Lenders to execute this Agreement.

Section 3. Amendment. In accordance with Section 9.01 of the existing Indenture,
the Intercreditor Agreement is hereby amended by adding in the third paragraph
of the preamble thereto the phrase “and including any obligations issued or
incurred to extend the maturity of, refinance or otherwise restructure all or
any portion thereof,” immediately after both occurrences of “with respect
thereto”. In addition, each reference to a specific section or article of the
Indenture shall be deemed to include a reference to the corresponding section or
article of the Term Credit Agreement.

Section 4. Representations and Warranties. (a) Each party hereto hereby
represents and warrants that this Agreement has been duly authorized, executed
and delivered by such party, and each of this Agreement and the Intercreditor
Agreement, giving effect to this Agreement, constitutes a valid and binding
agreement of such party, enforceable against such party in accordance with its
terms, except in each case as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the
enforceability of creditors’ rights generally and by equitable principles of
general applicability (regardless of whether such enforceability is considered
in a proceeding in equity or at law).

(b) The Company hereby represents and warrants that the indebtedness incurred
under the Term Credit Agreement is permitted by the Indenture and the
Intercreditor Agreement.

Section 5. Effectiveness. This Agreement and the accession of the New
Intercreditor Parties to the Intercreditor Agreement as provided herein shall
become effective when the Company, the Collateral Agent, and the Trustee shall
have received a counterpart of this Agreement duly executed by each New
Intercreditor Party, the Company, the Loan Parties signatory hereto, the Notes
Collateral Agent and the Trustee.

Section 6. Integration; Confirmation. On and after the date hereof, the
Intercreditor Agreement shall be supplemented as expressly set forth herein. All
other terms and provisions of the Intercreditor Agreement, the other Finance
Documents and the respective Schedules thereto shall continue in full force and
effect and unchanged and are hereby confirmed in all respects.

 

3



--------------------------------------------------------------------------------

Section 7. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT
LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES, EXCEPT AS OTHERWISE
REQUIRED BY MANDATORY PROVISIONS OF LAW.

Section 8. Address for Notices. Any communications, including notices and
instructions or notices provided in the Intercreditor Agreement to be given to
each New Intercreditor Party or the Term Lenders may be given to the following
addresses:

If to the New Term Agreement Administrative Agent:

Bank of America, N.A.

AVP; Agency Management Officer II—Agency Management—Charlotte

Mail Code: NC1-002-15-36

Bank of America Plaza

101 South Tryon St

Charlotte, NC 28255-0001

Attn: Priscilla L. Baker

Phone: 1.980.386.3475

Fax: 1.704.409.0918

If to the New Term Credit Agreement Collateral Agent:

U.S. Bank National Association

Raymond S. Haverstock

Global Corporate Trust Services

EP-MN-WS3C

60 Livingston Avenue

St. Paul MN 55107-1419

Phone: 651.466.6299

Fax: 651.466.7430

Section 9. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement may
be transmitted and/or signed by facsimile and if so transmitted or signed,
shall, subject to requirements of law, have the same force and effect as a
manually signed original and shall be binding on the parties hereto. The
Collateral Agent may also require that this Agreement be confirmed by a manually
signed original hereof; provided, however, that the failure to request or
deliver the same shall not limit the effectiveness of any facsimile document or
signature.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BANK OF AMERICA, N.A.

in its capacity as Term Credit Agreement

Administrative Agent

By:   /s/ David H. Strickert Name:   David H. Strickert Title:   Managing
Director

[Signature Page to Intercreditor and Collateral Agency Agreement Joinder]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BANK OF AMERICA, N.A.

in its capacity as Term Credit Agreement

Administrative Agent

By:     Name:   Title:  

U.S. BANK NATIONAL ASSOCIATION

in its capacity as Term Credit Agreement

Collateral Agent

By:   /s/ Raymond S. Haverstock Name:   Raymond S. Haverstock Title:   Vice
President

U.S. BANK NATIONAL ASSOCIATION

in its capacity as Trustee

By:   /s/ Raymond S. Haverstock Name:   Raymond S. Haverstock Title:   Vice
President

U.S. BANK NATIONAL ASSOCIATION

in its capacity as Notes Collateral Agent

By:   /s/ Raymond S. Haverstock Name:   Raymond S. Haverstock Title:   Vice
President

[Signature Page to Intercreditor and Collateral Agency Agreement Joinder]



--------------------------------------------------------------------------------

SKY ACQUISITION LLC By:   /s/ Robert S. Holcombe Name:   Robert S. Holcombe
Title:   Executive Vice President, General Counsel and Secretary APRIA
HEALTHCARE GROUP INC. By:   /s/ Robert S. Holcombe Name:   Robert S. Holcombe
Title:   Executive Vice President, General Counsel and Secretary

APRIA HEALTHCARE, INC.

APRIA HEALTHCARE OF NEW YORK STATE, INC.

By:   /s/ Robert S. Holcombe Name:   Robert S. Holcombe Title:  

Executive Vice President, General Counsel and

Secretary

[Signature Page to Intercreditor and Collateral Agency Agreement Joinder]



--------------------------------------------------------------------------------

CORAM LLC By:  

/s/ Michael E. Dell

Name:  

Michael E. Dell

Title:  

Senior Vice President, Associate General Counsel and

Secretary

CORAM ALTERNATE SITE SERVICES, INC.

CORAM CLINICAL TRIALS, INC.

CORAM HEALTHCARE CORPORATION OF ALABAMA

CORAM HEALTHCARE CORPORATION OF FLORIDA

CORAM HEALTHCARE CORPORATION OF GREATER D.C.

CORAM HEALTHCARE CORPORATION OF GREATER NEW YORK

CORAM HEALTHCARE CORPORATION OF INDIANA

CORAM HEALTHCARE CORPORATION OF MASSACHUSETTS

CORAM HEALTHCARE CORPORATION OF MISSISSIPPI

CORAM HEALTHCARE CORPORATION OF NEVADA

CORAM HEALTHCARE CORPORATION OF NORTH TEXAS

CORAM HEALTHCARE CORPORATION OF NORTHERN CALIFORNIA

CORAM HEALTHCARE CORPORATION OF SOUTHERN CALIFORNIA

CORAM HEALTHCARE CORPORATION OF SOUTHERN FLORIDA

CORAM HEALTHCARE CORPORATION OF UTAH

CORAM SPECIALTY INFUSION SERVICES, INC.

CORAMRX, LLC

H.M.S.S., INC.

HEALTHINFUSION, INC.

T2 MEDICAL, INC.

By:   /s/ Michael E. Dell Name:   Michael E. Dell Title:   Senior Vice
President, General Counsel and Secretary

[Signature Page to Intercreditor and Collateral Agency Agreement Joinder]



--------------------------------------------------------------------------------

VALESCENT HEALTH LLC By:  

/s/ Bradley R. Kreick

Name:  

Bradley R. Kreick

Title:  

Chief Executive Officer, President and Treasurer

[Signature Page to Intercreditor and Collateral Agency Agreement Joinder]